                      Case 18-16248-MAM        Doc 190     Filed 11/20/18     Page 1 of 2




         ORDERED in the Southern District of Florida on November 20, 2018.




                                                             Mindy A. Mora, Judge
                                                             United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov


        IN RE:                                                     CASE NO. 18-16248-MAM
        CHANCE & ANTHEM, LLC,                                      CHAPTER 7
        Debtor.
        _____________________________________/


                        ORDER DENYING MOTION FOR PROTECTIVE ORDER


                 THIS CAUSE came before the Court on November 13, 2018 upon the Motion for

        Protective Order (the “Motion”), filed by Jeffrey M. Siskind individually and as managing

        member of CannaMed Pharmaceuticals, LLC (collectively, “CannaMed”) and the Court having

        heard argument of the parties, having read the Motion and Response filed by the Chapter 7

        Trustee, and being otherwise fully informed upon the premises, does hereby, be it
             Case 18-16248-MAM          Doc 190      Filed 11/20/18    Page 2 of 2



       ADJUDICATED, that said Motion is Denied. CannaMed shall produce documents

responsive to the Rule 2004 subpoena within fourteen (14) calendar days of this order. To the

extent that CannaMed wishes to assert any privilege concerning the production of documents it

must produce a privilege log at that time. The Chapter 7 Trustee and CannaMed shall coordinate

an examination date no earlier than fourteen (14) calendar days from the date of this Order.

                                               ###


Prepared by Jeffrey M. Siskind, 3465 Santa Barbara Drive, Wellington, FL 33414. Mr. Siskind
shall serve same and file a Certificate of Service attesting to same.
